Citation Nr: 1530833	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-16 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the assignment of an initial 10 percent rating for the Veteran's service-connected anxiety neurosis by rating decision in October 1976.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel





INTRODUCTION

The Veteran served on active duty from October 1972 to August 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a  May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

The record does not establish an error of fact or law in the October 1976 rating decision that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  


CONCLUSION OF LAW

The October 1976 rating decision did not contain CUE in assigning an initial 10 percent rating for the Veteran's service-connected anxiety neurosis.  38 U.S.C.A. §§ 1155, 5107 (West 1976); 38 C.F.R. §§ 4.1, 4.2, 4.130, 4.132, Diagnostic Code 9400 (1976).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Here, wWith regard to the Veteran's CUE motion, the VCAA it is not applicable.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2014), cannot encompass a person seeking a revision of a final decision based upon CUE.  Thus, VA's duties to notify and assist are not applicable to CUE claims.  See also 38 C.F.R. § 20.1411(c), (d) (2014).

The Veteran served in the Air Force from October 1972 to August 1976.  A July 1976 Medical Board Report diagnosed the Veteran as having chronic anxiety neurosis, which was severe but improved.  His anxiety neurosis was found to be manifested by anxious overconcern bordering on panic which occurred under a variety of circumstances, most pronounced when he was alone in his barracks.  It was determined that his degree of impairment for further military duty was only moderate, while his degree of impairment for social and vocational rehabilitation was severe.  He was referred to the Medical Evaluation Board, which discharged him by reason of physical disability with entitlement to severance pay in August 1976. 

The Veteran filed a claim for entitlement to service connection for "psychoneurotic anxiety neurosis with moderate impairment of social and industrial adaptability" in September 1976.  An October 1976 rating decision granted entitlement to service connection for anxiety neurosis and assigned a 10 percent evaluation effective August 25, 1976.  The Veteran did not timely appeal.

The Veteran and his representative believe that CUE was committed when the October 1976 rating action assigned a 10 percent evaluation because the symptomatology documented in service warranted an evaluation in excess of 10 percent.

Final decisions may be reversed or amended where evidence establishes that clear and unmistakable error existed.  38 C.F.R. § 3.105(a).

The Veteran's psychiatric disability was originally rated under 38 C.F.R. § 4.132, Diagnostic Code 9400, which contained the criteria for evaluating psychiatric symptoms at the time of the Veteran's 1976 claim. 

Under Diagnostic Code 9400, as then in effect, a 100 percent rating was assigned where the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community. Totally incapacitating psychoneurotic symptoms bordering on the gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as phantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.

A 70 percent evaluation was provided when the veteran's ability to establish and maintain effective or favorable relationships with people was seriously impaired and the psychoneurotic symptoms were of such severity and persistence that there was pronounced impairment in the ability to obtain or retain employment. 

A 50 percent rating was assigned when there was substantial impairment in the ability to establish or maintain effective or favorable relationships with people, and when, by reason of psychoneurotic symptoms, the reliability, efficiency, and flexibility levels were so reduced as to result in severe industrial impairment. 

A 30 percent rating was assigned for definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and when the psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce considerable industrial impairment. 

A 10 percent evaluation was assigned for less than the criteria for the 30 percent rating, with emotional tension or other evidence of anxiety productive of moderate social and industrial impairment. A noncompensable rating was provided when there were neurotic symptoms that may somewhat adversely affect relationships with others but which did not cause impairment of working ability. 38 C.F.R. § 4.132, Diagnostic Code 9400 (1976).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination: (1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Only the law as it existed at the time of the rating decision may be considered.  See 38 C.F.R. § 20.1403(b) (2014).  

The Court has consistently stressed the rigorous nature of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and unmistakable error requires that error, otherwise prejudicial, . . . must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313-4.

Here, although it has been contended that the October 1976 rating decision erred in assigning a mere 10 percent evaluation for the Veteran's service-connected anxiety neurosis because the psychiatric symptomatology documented in service warranted greater than a 10 percent evaluation, this contention cannot be viewed as asserting more than a disagreement as to how the RO weighed the evidence in October 1976.  Hence, this is not a case where it is asserted that either the correct facts, as they were known at the time, were not before the RO or that the statutory and regulatory provisions extant at the time were incorrectly applied, as is required for a finding of CUE.  See Oppenheimer, 1 Vet. App. 370 (1991).  

Neither the Veteran nor his attorney can be found to have advanced specific assertions of undebatable error that would meet the stringent definition of CUE.  Consequently, without more, the Board can find no basis for concluding that there was CUE in the RO's October 1976 rating decision that assigned a 10 percent evaluation for anxiety neurosis.  


ORDER

The October 1976 rating decision that assigned an initial 10 percent rating for the Veteran's service-connected anxiety neurosis is not clearly and unmistakably erroneous.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


